Citation Nr: 0638919	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  04-13 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from March 1966 to 
February 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by a 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran entitlement to an increased 
evaluation for his service-connected PTSD. 

 
FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, occasional panic attacks, and chronic sleep impairment.


CONCLUSION OF LAW

The criteria for a rating of 30 percent, but not greater, for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. Part 4, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2003and February 
2005; a rating decision in July 2003; a statement of the case 
in February 2004; and a supplemental statement of the case in 
December 2004.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the April 2005 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to these claims.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities. Separate 
diagnostic codes identify the various disabilities. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

When rating a service-connected disability, the entire 
history must be borne in mind. Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). Generally, in a claim for increased rating, 
the most recent evidence is generally the most relevant, as 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

In hearing testimony and other statements on file, the 
veteran contends, in essence, that his PTSD is more disabling 
than currently evaluated and thus warrants an increased 
disability rating.  In a statement received in connection 
with his current claim, the veteran's spouse reported that 
the veteran has nightmares and panic attacks.  She also 
stated that he angers easily, does not sleep well at night, 
and has little patience.

A 10 percent rating is warranted for PTSD where there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 
30 percent rating requires occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating for requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

At a VA examination in June 2003 the veteran reported working 
over the past year with a lumber company and was noted by his 
examiner as apparently doing well there with no time lost.  
The veteran stated that he still got somewhat irritable at 
times, but that appears to be improving since his treatment 
for depression and recent gastric bypass surgery.  The 
veteran complained of continuing PTSD symptoms with dreams of 
Vietnam and intrusive thoughts on a daily basis as well as 
flashbacks at least once a week.  It was noted by the 
examiner that the veteran had very severe sleep apnea and 
used a CPAP machine, which he believed has helped him to be 
less sleepy during the daytime.  It was further noted that 
apparently, since he had been on the CPAP machine, he was 
sleeping a great deal better.  The examiner noted that the 
veteran was still somewhat depressed but did not appear to be 
markedly so on examination.  The veteran reported that he 
continued to have some problems dealing with people as he was 
easily irritated and is stressed when he came home from work 
every day.  The examiner noted that the veteran was rather 
isolated from friends and had few interesting activities.  He 
further stated that the veteran's marital and family 
relationships appeared to be quite good, noting that he got 
along with his wife and children.  It was further noted that 
his social relationships were rather poor, that the veteran 
had very few friends, and that he had no leisure activities 
or pursuits.  On mental status examination, the veteran was 
noted to be pleasant and cooperative and did not give any 
indication of severe depression.  There was no crying and the 
examiner stated that he did not appear to be extremely 
anxious.  There was no impairment of thought process or 
communication and there was no history of delusions or 
hallucinations.  The veteran made good eye contact and 
interacted well with his examiner.  No inappropriate behavior 
was noted.  He reportedly has had some suicidal and homicidal 
thoughts, but had never attempted to harm anyone, including 
himself.  His personal hygiene was described as adequate.  He 
was oriented to person, place, and time.  There was no 
significant memory loss or impairment noted.  There was no 
obsessive or ritualistic behavior noted.  His rate and flow 
of speech was within normal limits.  The veteran said that he 
occasionally had panic attacks.  He admitted to having had a 
problem with impulse control in the past when he was drinking 
heavily; however, currently he reported having no problem 
with that.  Moderate chronic PTSD was diagnosed   The Global 
Assessment of Functioning (GAF) was 55.

With regard to the Global Assessment of Functioning (GAF) 
scores assigned in VA treatment records and on VA examination 
reports, the Board observes that the GAF scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994).  A GAF score between 41 and 50 
suggests serious symptoms or any serious impairment in 
social, occupational or school functioning.  A score between 
51 and 60 suggests moderate symptoms or moderate difficulty 
in social, occupational or school functioning.  See Quick 
Reference to the Diagnostic Criteria from DSM-IV at page 47 
(American Psychiatric Association 1994).

When seen at a VA mental health clinic in August 2003, 
December 2003, and February 2004, the veteran reported having 
multiple problems to include controlling his anger at home 
and work, panic attacks, loss of concentration, and 
dissociation.  He said that he woke up at every noise and had 
been having problems with stress.  On mental status 
examinations on all three occasions his mood was depressed 
and his affect was flat.  PTSD was diagnosed.  The GAF on all 
three occasions was 41. 

The medical evidence of record shows that the veteran's GAF 
scores have ranged from 41 to 55, which is indicative of 
serious to moderate symptoms.  However, the Board notes that 
while the examiner's classification of the level of 
psychiatric impairment, by words or by a GAF score, is to be 
considered, it is not determinative of the percentage rating 
to be assigned; the percentage rating depends on evaluation 
of all the evidence.  38 C.F.R. § 4.126 (2006); VAOPGCPREC 
10-95, 60 Fed. Reg. 43186 (1995).

Here, the veteran has reported multiple PTSD symptoms to 
include difficulty sleeping, intrusive thoughts, nightmares, 
anger, panic attacks of combat-related experiences, and 
difficulty coping with crowds.  However, the VA examination 
in June 2003 showed no significant pathology and his VA 
examiner indicated that the veteran continued to perform well 
in his employment.  The Board finds that the current findings 
warrant an increased rating of 30 percent.  The degree of 
impairment and some of the typical symptoms listed for a 30 
percent rating for this diagnostic code are shown.  For 
instance, comprehensive examination of the veteran in June 
2003 found that the veteran was somewhat depressed, but not 
markedly so.  The veteran had chronic sleep impairment, 
attributed in part to problems with severe sleep apnea, and 
improved with treatment for that condition.  He also had 
occasional panic attacks.  There was no significant memory 
loss or impairment.  The Board finds that the veteran's 
symptomatology is productive of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal).

However, the Board finds that the criteria for a rating 
greater than 30 percent are not met.  The evidence does not 
show flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; or impaired 
abstract thinking.  While the veteran was described as 
"somewhat" depressed, the Board finds that description does 
not rise to the level of disturbances of motivation and mood 
as contemplated by the criteria for a 50 percent rating.  
Furthermore, while the veteran is shown to have poor social 
relationships and few friends, he did maintain good relations 
with his family.  Therefore, while he may have some 
difficulty in establishing and maintaining effective work and 
social relationships, his overall disability picture does not 
meet the criteria for a 50 percent rating.

While the veteran possibly has one of the symptoms listed as 
indicative of a 50 percent disabling, his overall disability 
picture more nearly approximates the criteria for a 30 
percent rating.  Accordingly, the Board finds that an 
increased rating of 30 percent, but not greater, is not 
warranted.  

Accordingly, resolving all benefit of the doubt in favor of 
the veteran, the evidence supports the grant of a 30 percent 
rating for PTSD.  However the preponderance of the evidence 
is against an increased rating greater than 30 percent.  


ORDER

An increased evaluation of 30 percent, but not greater, for 
PTSD is granted, subject to the laws and regulations 
governing the disbursement of monetary benefits.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


